DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 2/17/2021 is acknowledged.
Claims 33-40 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/17/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claims 1 and 13 (as well as dependent claims thereof), this rejection is based on the meaning of the term “optode” as used throughout the Specification and the claims, individually or in combination with “at least one optical fiber coupled to each optode, wherein the number of optical fibers coupled to each optode corresponds to the predetermined radial distance” (claim 1; claim 13 recites similar language).
MPEP 2173.05(a) recites in part:
III.    TERMS USED CONTRARY TO THEIR ORDINARY MEANING MUST BE CLEARLY REDEFINED IN THE WRITTEN DESCRIPTION

Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) ("While we have held many times that a patentee can act as his own lexicographer to specifically define terms of a claim contrary to their ordinary meaning," in such a situation the written description must clearly redefine a claim term "so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term."); Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990). Accordingly, when there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention. Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate. It is appropriate to compare the meaning of terms given in technical dictionaries in order to ascertain the accepted meaning of a term in the art. In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971). See also MPEP § 2111.01.

It is noted that the terms “optode” and “optrode” are used in the art interchangeably. There appear to be at least several different/distinct ordinary definitions known in the art.
One definition of “optode”/“optrode” appears to refers to a optically-based chemical/substance sensor. The structure and operation of an optode (under this 
The optode has the following essential components to function: a chemical transducer that responds to an analyte; a polymer to immobilize the chemical transducer; and optical instrumentation (e.g., optical fiber, light source, light detector, and other recording electronics).
Optodes operate as follows: In the presence of an analyte, the chemical transducer reacts to/with the analyte in such a way that results in a change in an optical property of the chemical transducer such as reflection, absorption, evanescence wave, and luminescence (e.g., fluorescence and phosphorescence). This change in optical property is measured via the optical instrumentation.
A well-known example of an optode is an oxygen sensor such as the one pictured below (from AANDERAA product manual):

    PNG
    media_image1.png
    589
    874
    media_image1.png
    Greyscale

see Biran et al., “Chapter 1 Optrode-Based Fiber Optic Biosensors (Bio-Optrode)” Optical Biosensors: Present and Future, edited by Ligler and Rowe Taitt, © 2002 Elseview Science B.V.). An example schematic of an optode system from Biran et al. is pictured below:

    PNG
    media_image2.png
    657
    852
    media_image2.png
    Greyscale

Another definition of “optode”/“optrode” appears to refer to some sort of optical-electrode which conducts light signals and electrical signals to and/or from tissue of interest; e.g., as using an optical signal to stimulate a compound nerve action potential (CNAP) and detecting the resulting CNAP with the electrode, or vice versa (see Wells et al., US 2010/0016732 A1, ¶ [0088]).

Another definition of “optode”/“optrode” appears to refer to an optical sensor unit characterized by a light source-light detector pair (see Oliviero et al., US 2013/0225953 A1, ¶ [0050]-[0051], Figs. 4 and 8).

“The apparatus includes a housing on which an illumination output and a plurality of optodes (e.g., polished ends of one or more optical fibers) are disposed. One or more optical fibers are optically coupled to each optode to form a signal collection device.” ¶ [0035]). This example does not appear to fit any of the aforementioned ordinary definitions in the art discussed above; however, the Specification does not appear to explicitly redefine the term to encompass such example. In this sense, the application appears to use the term “optode” in a manner contrary to or inconsistent with its ordinary meaning(s) in the art, thereby causing confusion as to the scope of protection sought by the Applicant (i.e., the metes and bounds of the claims).
It is noted that even if, hypothetically speaking, the Specification is amended to explicitly redefine the term “optode”/“optrode” to mean the end of an optical fiber, such a definition would seem to be incompatible with the limitation of “at least one optical fiber coupled to each optode, wherein the number of optical fibers coupled to each optode corresponds to the predetermined radial distance” (claim 1; claim 1 recites similar language) because each optical fiber would presumably have its own end which would be an optode under this hypothetical definition. How do you couple more optical fibers to an optode such that “the number of optical fibers coupled to each optode corresponds to the predetermined radial distance” when each optical fiber already has its own optode? Consider an example where the number of optical fibers per optode is proportional or positively correlated to the distance between the optode and the light source (i.e., closer optodes have fewer optical fibers while farther optodes have more at least one optical fiber coupled to each optode, wherein the number of optical fibers coupled to each optode corresponds to the predetermined radial distance”. This conflict causes even more confusion as to the structural metes and bounds of the claims.
Since Applicant’s example of an “optode” as disclosed in the Specification appears to conflict with the ordinary definitions in the art as well as other claim limitations; the ordinarily skilled artisan would not be reasonably apprised with structural metes and bounds of the claims.

Examiner Remarks
Since (1) Applicant’s example of an “optode” as disclosed in the Specification appears to conflict with the ordinary definitions in the art without redefining the term, and (2) Applicant’s example of an “optode” as disclosed in the Specification appears to conflict with the claims, construing the claims as part of any attempt to reject the claims over prior art would inherently involve a considerable amount of speculation as the meaning of the claim; and therefore would not be proper to reject the claims over prior art at this time (see MPEP 2173.06
Otherwise, based on a limited understanding of the invention, a preliminary search was conducted which yielded the following references:
Sengupta et al., US 2019/0159675 A1
Hirsch, US 2017/0311803 A1
Oliviero et al., US 2013/0225953 A1
Wells et al., US 2010/0016732 A1
Borsook et al., US 2016/0015316 A1
von Luehmann et al., US 2017/0281014 A1
Pittenger et al., US 2021/0225194 A1
Gulati et al., US 2016/0249836 A1
Gulati et al., US 2016/0242682 A1
Ruchti et al., US 2015/0011850 A1
Xu et al., US 2016/0091496 A1
Ruchti et al., US 2015/0011849 A1
Gulati et al., US 2015/0015888 A1
Hillmer et al., US 2011/0043823 A1
Riley et al., US 2013/0150726 A1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793